Citation Nr: 0813482	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-10 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Post-Traumatic Stress Disorder

The veteran in this case filed his original claim of service 
connection for PTSD in December 1993.  The RO denied the 
veteran's claim in a rating decision dated April 1995.  The 
veteran subsequently perfected an appeal.  The Board remanded 
the veteran's claim for additional evidentiary development in 
a decision dated February 1998.  Following the remand, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD in a rating decision dated December 2001.  
The RO evaluated the veteran's disability as 50 percent 
disabling, effective December 9, 1993 and then 30 percent 
disabling, effective December 4, 2001.

The veteran filed a timely notice of disagreement in February 
2002 in which he stated "I am writing to disagree with your 
decision to me dated 12/20/01 which granted a 30% evaluation 
for my service connected PTSD."  In May 2002, the veteran 
submitted an additional statement to the RO in which he 
indicated that he sought an increase in his service-connected 
PTSD as well as an earlier effective date "on my award."  
The RO issued a statement of the case in November 2002 in 
which the veteran's disability evaluation was increased to 50 
percent, effective December 4, 2001.  This action was 
implemented by way of a November 2002 rating decision.  The 
veteran failed to file a timely substantive appeal with 
regard to this appeal.

In April 2003, the veteran, through his representative, 
submitted a statement to VA in which he requested 
"reconsideration" of his increased rating claim for PTSD.  
The RO issued the rating decision currently on appeal in 
September 2004.  The RO continued the veteran's 50 percent 
evaluation for PTSD, effective December 9, 1993.  

The Board has reviewed all of the evidence of record in this 
case.  Regrettably, additional evidentiary development is 
needed, and therefore, a remand is required.

VA treatment records dating from April 2002 revealed Global 
Assessment of Functioning (GAF) scores of 45, 47, 55, and 60.  

VA administered a Compensation and Pension (C&P) Examination 
in connection with the current claim in May 2003.  The 
veteran reported nightmares about Vietnam three to four times 
per week, fear of the dark, difficulty sleeping, 
hypervigilance, poor memory, anger, irritability, rage, 
social isolation, and suicidal ideation.  The veteran denied 
homicidal ideation.  The veteran was independent in his 
activities of daily living and able to take care of finances 
and household chores.  

Upon mental status examination, the examiner noted that the 
veteran's affect was flat.  The veteran was oriented, 
maintained good eye contact, and was cooperative, but not 
friendly.  The veteran's speech was normal and no evidence of 
impairments in thought processes, long-term memory, or 
communication was noted.  The veteran reported auditory 
hallucinations, depression, paranoid thoughts, and suicidal 
ideation without plan or intent.  The examiner found no 
evidence of delusions or visual hallucinations, and noted 
that it was unclear whether the veteran had "true" auditory 
hallucinations.  The examiner stated that the veteran had 
impairments in concentration and attention.  The veteran's 
GAF score was 47.  The examiner diagnosed the veteran as 
having chronic PTSD, depressive disorder, not otherwise 
specified, and partner relational problems.
In a January 2007 VA individual therapy note, the veteran 
reported decreased intrusive thoughts and improved sleep.  
Upon mental status examination, the veteran's speech was 
noted to be of normal rate and rhythm.  He was alert and 
oriented times four.  His mood was euthymic and his affect 
was pleasant.  The examiner noted the veteran's thought 
processes to be goal-directed.  The veteran denied delusions, 
hallucinations, and suicidal or homicidal ideation, intent, 
or plan.  The veteran's insight was described as good, and 
the examiner noted that the veteran was capable of exercising 
basic judgment skills at that time.  The veteran's GAF score 
was 60.  The examiner diagnosed the veteran as having PTSD.   

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992)(citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the Board finds that a new VA 
examination is warranted as the veteran has not been afforded 
a VA examination since May 2003 and as a variety of findings 
and GAF scores have been recorded in the medical records.

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.  The Board also notes that the veteran was not 
provided with information, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), about the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The RO should 
provide the veteran with such notification.




TDIU

In this case, the veteran also contends that he is totally 
disabled and unable to work as a result of his service-
connected disabilities.  It is noted that the veteran is a 
high school graduate.  

The veteran's service-connected disabilities include the 
following:  post-traumatic stress disorder, currently 
evaluated as 50 percent disabling, effective December 9, 
1993; coronary artery disease, status-post myocardial 
infarction associated with diabetes mellitus, type II, 
currently evaluated as 30 percent disabling, effective July 
29, 2004; diabetes mellitus, type II, due to Agent Orange 
exposure, currently evaluated as 10 percent disabling, 
effective April 29, 2003.  The RO assigned a combined 
disability evaluation of 70 percent, effective July 29, 2004.  

The Board notes that the veteran was awarded Social Security 
Disability benefits in October 1994 on the basis of having 
the following "severe" disabilities: status-post discectomy 
times two, somatoform pain disorder, adjustment disorder, 
muscle spasms and pain involving the lower back, and 
bursitis.  The veteran's disability benefits were continued 
by way of a May 1999 Social Security Administration (SSA) 
administrative law judge (ALJ) opinion which identified the 
following "severe" disabilities: chronic lumbosacral strain 
with lumbar radiculopathy, status-post discectomy and two 
laminectomies, history of adjustment disorder, ulcers, 
shoulder impingement attributable to a rotator cuff injury, 
and a history of post-traumatic stress disorder.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.   
Where a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  The Board 
observes that the veteran in this instance was afforded a VA 
examination in May 2003.  However, the examination did not 
assess whether the veteran's service-connected disabilities 
precluded him from obtaining and maintaining substantially 
gainful employment.  Therefore, a new examination should be 
conducted.  

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2007).  

A total disability rating based on individual unemployability 
due to service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities with at least one disability 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

VA defined substantially gainful employment as "employment 
at which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the 
community where the veteran resides."  See M21-MR, Part IV, 
Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given 
to the veteran's level of education, special training, and 
previous work experience when arriving at this conclusion, 
but factors such as age or impairment caused by non-service-
connected disabilities are not to be considered.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
   
Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2007).

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from January 12, 2007, to the present.

The Board also observes that the veteran was not provided 
with complete notification pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), and the Veterans Claims 
Assistance Act (VCAA) of the information and evidence 
necessary to substantiate a claim for a total disability 
rating based on individual unemployability.  The RO should 
provide the veteran with such notification.

Earlier Effective Date 

The veteran filed a timely notice of disagreement in February 
2002 following the issuance of the December 2001 rating 
decision.  In May 2002, the veteran submitted a statement to 
the RO in which he indicated that he sought an increase in 
his service-connected PTSD as well as an earlier effective 
date "on my award."  The RO issued a statement of the case 
in November 2002, but failed to include a discussion of the 
earlier effective date issue. 

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case (SOC) has not been issued, the appropriate Board action 
is to remand the issue for the issuance of an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the RO 
should provide the veteran an SOC that addresses the issue of 
entitlement to an earlier effective date for a grant of 
service connection for post-traumatic stress disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating criteria for PTSD as seen in 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The veteran should also be 
advised that he can submit evidence 
showing the worsening or increase in 
severity of his PTSD upon his employment 
and daily life.  The veteran should also 
be informed of the information and 
evidence related to individual 
unemployability as seen in 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2007).

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should issue a Statement of the 
Case to the veteran and his representative 
addressing the issue of  entitlement to an 
earlier effective date for a grant of 
service connection for post-traumatic 
stress disorder.  The veteran and his 
representative should be notified of the 
time limit within which a substantive 
appeal must be filed in order to perfect 
an appeal on the issue to secure appellate 
review by this Board.  

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from January 12, 2007 to the 
present.  All efforts to obtain these 
records should be fully documented, and 
the VA medical facilities should provide a 
response if all of the records have 
already been provided.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  The RO should 
also attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

4.  After the above development is 
complete, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to have a 
VA psychiatric examination to ascertain 
the nature of all psychiatric disabilities 
and proper diagnoses thereof, as set forth 
in the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-
IV).  Any psychological testing should 
also be conducted at that time if deemed 
necessary by the examiner, and the results 
of any testing done should be included 
with the findings from the VA examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  

In particular, the examiner is asked to 
assess the severity of the veteran's 
service-connected PTSD.  The examiner 
should attempt to disassociate such 
symptomatology from non service-connected 
psychiatric disorders, if any are present. 
If the symptomatology cannot be 
disassociated, the examiner should so 
state and explain why.  The examiner is 
also asked to include a discussion of the 
functional impairments of daily life and 
employment, if any, resulting from the 
veteran's service-connected PTSD.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  An examination should also be 
conducted concerning the veteran's claim 
for TDIU.  The examiner is asked to 
express an opinion as to whether the 
veteran's service-connected disabilities 
preclude the veteran from obtaining and 
maintaining substantially gainful 
employment.  In addition, if the examiner 
finds that the veteran is unable to obtain 
and maintain substantially gainful 
employment as a result of his service-
connected disabilities, the examiner is 
asked to express an opinion as to whether 
the veteran's total disability based on 
individual unemployability is permanent.  
The examiner must provide a complete 
rationale for any stated opinion.

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



